Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to Applicant’s amendment which was filed on 01/13/2021 and has been entered. Claims 1, 11 and 19 have been amended. No claims have been cancelled. No claims have been added. Claims 1-19 are pending in this application, with claims 1, 11 and 19 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,411,687 (“Bohacek et al.”) in view of U.S. Publication No. 2020/0195779 (“Weisman et al.”).
Regarding claim 1, Bohacek et al. discloses a system for soft skills-based call routing, comprising: 
	an interactive voice response module (Fig. 1 IVR 3) for processing one or more of digits, voice and text of incoming calls (col. 3, lines 60-65, when a call is received by the call center switch 1, it is first connected to the interactive voice response unit (IVR) 3 and the mood analyzer. The IVR asks the caller for information, such as the caller's account number or the nature of the call (e.g. reservation, flight arrival, billing problem) etc.); 
	a sentiment analyzer (col. 2, lines 26-29, the switch 1 is connected to mood analyzer, via an output line 9. The mood analyzer consists of a Touch-tone (TT) characteristic unit 5, mood detector 6, word detector 7 and speaker characteristic unit 8) for detecting prosodic data in said incoming calls indicative of caller emotional state (col. 2, lines 47-52, the mood detector unit 6 monitors the caller's voice and by analyzing the phonemes or other voice characteristics, such as rapidity of speech, loudness or quickness of response with a neural net device. Based on these features the mood detector unit determines the degree of the caller's potential annoyance or the impatience of the caller); and
	an automatic call distributor module for routing the incoming calls for agent answering using regular routing based on said one or more digits, voice and text, or bypassing regular routing and routing the calls using targeted routing to an agent with a high soft skills rating based on said prosodic data detected by the sentiment analyzer indicating that a caller is becoming impatient;
 (col. 3, lines 17-22, the information is used in two ways: When the annoyance level exceeds a preset threshold determined by the mood logic unit 4, it is used by the switch to route the call to a set of agents that are good at dealing with annoyed customers).
	Bohacek et al. discloses the call is routed to the next available agent that is good at handling this kind of call. For example an angry male/female could be routed to a patient female/male agent who has been trained in dealing with annoyed customers (col. 4, lines 1-5). Bohacek et al. also discloses a 
	However Bohacek et al. does not specify a database for storing artifacts indicative of agent hard skills and soft skills based on completed calls; and an artificial intelligence module for classifying and weighting said artifacts and in response generating and outputting parameterized agent soft skill scores to said automatic call distributor module for improved routing of said incoming calls. 
	Also in discussing agent monitoring, Weisman et al. discloses a contact center system 124 configured to perform agent behavioral analytics for generating an agent profile. Contact center 124 is  connected to database 126 for storing interactions or calls (e.g. conversations via telephone, VoIP, etc.) between users and agents, and other data such as transcribed calls, features extracted from the call, an ML behavioral model for calculating behavioral analytics, calculated behavioral analytics, and any other relevant data. Illustrated in Fig. 2, operations 230, 240, 250 and 260 may be repeated for each of the tagged calls. In operation 240 some or all of the features listed herein may be extracted, as well as other features ([0049]). In operation 250, sentiment-based features of the tagged call may be calculated. The sentiment-based features may model the sentiment of the customer and the reaction of the agent to changes in the sentiment of the customer throughout the call ([0077]). In operation 260 prosody-based features of the tagged call may be calculated. The prosody-based features may be selected from a prosody features generated by a prosody engine ([0082]). For example, soft skills such as rapport and empathy features may capture how emphatic the agent is, and whether the agent tries to build rapport with the customer. The rapport and empathy features may be based on dialog act (DA) analysis ([0072]). Finally, in operation 270, a machine learning (ML) behavioral model may be trained to produce scores for behavioral metrics or attributes of a future call, based on the text-based features of the tagged calls, the sentiment-based features of the tagged calls, the prosody-based features of the tagged calls and the at least one score associated with each of the tagged calls ([0083]).


Claim 11 recites a method for soft skills-based call routing as performed by the system disclosed in Claim 1 above. Thus claim 11 is rejected based on Bohacek et al. in view of Weisman et al. for the same reasons as discussed with respect to claim 1 above. 

Claim 19 recites a non-transient computer readable medium containing program instructions for causing a computer to perform the method performed by the system disclosed in Claim 1 above. Thus claim 19 is rejected based on Bohacek et al. in view of Weisman et al. for the same reasons as discussed with respect to claim 1 above. Additionally, Weisman et al. discloses a computer readable medium in para. [0106] containing a program to perform the disclosed invention. 

Regarding claim 2, Bohacek et al. in view of Weisman et al. discloses the system of claim 1, wherein said artifacts include one or more of voice recordings, chat transcripts and key performance indicators used for reporting (Weisman, [0003] transcribing an incoming call to produce a call transcription and using a trained convolutional neural network (CNN) to produce an at least one behavioral label for the agent in the incoming call for at least one behavioral metric, based on the call transcription).
  
Regarding claim 3, Bohacek et al. in view of Weisman et al. discloses the system of claim 1, wherein said artificial intelligence module further includes a soft skills scorer for receiving said artifacts and in response computing agent soft skills scores (Weisman, [0083] The ML behavioral model may be trained 
	an unsupervised learner module for receiving said artifacts and in response adding and feeding new parameters to the soft skills scorer (Weisman, [0042] the behavioral profile may be tuned using feedback from a human operator, e.g., a supervisor, however, this is not mandatory, and the process may be fully automated).  

Regarding claims 6 and 12, Bohacek et al. in view of Weisman et al. discloses wherein said parameterized agent soft skill scores are indicative of soft skills including one or more of patience, empathy and timeliness (Weisman, [0072] rapport and empathy features).  

Regarding claims 7 and 13, Bohacek et al. in view of Weisman et al. discloses wherein said artificial intelligence module collects at least one of interaction evaluation data and incidents of agent interruptions to generate a parameterized agent soft skill score for patience (As part of the agent soft skill evaluation, Weisman discloses determining features related to call-flow in para. [0060-0064]. The call flow features may model the general flow of the call. For example, the silence ratio and the silence percent per chunk features may be derived using an automatic speech recognition (ASR) tool, without a full transcription. Call duration may be measured by the recorder. Silence ratio, calculated by dividing total silent time in the call by the total call duration. Agent activity ratio, calculated by dividing the total agent activity time by the total customer activity time. Customer activity ratio, calculated by dividing the 

Regarding claims 8 and 14, Bohacek et al. in view of Weisman et al. discloses wherein said interaction evaluation data includes customer call ratings (Weisman, [0039] The model may be trained in a training phase using labeled or tagged calls, e.g., calls that were associated or annotated with one or more behavioral labels, grades, scores or ratings that may grade the call with respect to one trait or attribute of a set of attributes or behavioral metrics.).

Regarding claim 9 and 15, Bohacek et al. in view of Weisman et al. discloses wherein said artificial intelligence module detects how said prosodic data changes from start of said incoming call to end of said incoming call to generate a parameterized agent soft skill score for empathy (Weisman, [0081] Reference is now made to FIG. 4 depicting a graph of sentiment over time helpful in demonstrating embodiment of the invention. FIG. 4 presents the audio recording of a customer 410 and an agent 420 and the sentiment of the customer per time 430 in the call.).

Regarding claim 10 and 16, Bohacek et al. in view of Weisman et al. discloses wherein said artificial intelligence module detects duration of said incoming call to generate a parameterized agent soft skill score for timeliness (As part of the agent soft skill evaluation, Weisman discloses determining features related to call-flow in para. [0060-0064]. The call flow features may model the general flow of the call. For example, the silence ratio and the silence percent per chunk features may be derived using an automatic speech recognition (ASR) tool, without a full transcription. Call duration may be measured by .

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,411,687 (“Bohacek et al.”) in view of U.S. Publication No. 2020/0195779 (“Weisman et al.”) and further in view of U.S. Patent No. 8,767,948 (“Riahi et al.”).

Regarding claim 4, Bohacek et al. in view of Weisman et al. does not specify the system of claim 1, wherein said artificial intelligence module is implemented as a cloud-based solution. Also in discussing a call routing system, Riahi et al. discloses the contact center may be hosted in equipment dedicated to the enterprise or third party service provider, and/or hosted in a remote computing environment such as, for example, a private or public cloud environment. A person of ordinary skill in the art would have known how to implement the AI module in Bohacek in view of Weisman in as a cloud based solution as disclosed by Riahi in order to provide infrastructure for supporting multiple contact centers for multiple enterprises.

Regarding claim 5, Bohacek et al. in view of Weisman et al. does not specify an overflow server for routing emergency incoming calls for highest priority agent answering use in cases of emergency by providing agents who are specially trained to handle situations that are deemed critical or for situations requiring specialized soft skills. 
Additionally, the automated agent may assign live agents to the customer based on factors such as the customer's preferred soft skills in live agents, the customer's current mood, the customer's previous experiences with specific live agents, live agent grade (e.g., a live agent at a sufficient level to be authorized to make decisions desired by the customer). Examiner interprets live agent grade along with agent assigned to handle high “severity, complexity, or priority” to be equivalent to the claimed specially trained agents because these agents are the only ones qualified to incoming calls of those categories.
	It would have been obvious to a person of ordinary skill in the at before the effective filing date of the claimed invention when routing incoming calls to provide agents who are specially trained to handle emergency situations in order to address all levels of caller requests.

Regarding claim 17, Bohacek et al. in view of Weisman et al. does not further specify comprising routing said incoming calls for agent answering with low soft skills during off hours.    
	Also in discussing a call routing system, Riahi et al. discloses a workload distribution module for distributing work tasks to the appropriate resources.  Depending on factors such as the nature (e.g., severity, complexity, priority, business value, etc.) of the work task, the service level agreement (SLA) between the customer and the contact center, etc., the workload distribution module 1155 may assign the work task to a separate resource, such as a live agent or back office staff member.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the call routing rules such that low priority agents are used 
Regarding claim 18, Bohacek et al. in view of Weisman et al. does not specify an overflow server for routing emergency incoming calls for highest priority agent answering use in cases of emergency by providing agents who are specially trained to handle situations that are deemed critical or for situations requiring specialized soft skills. 
	Also in discussing a call routing system, Riahi et al. discloses a workload distribution module for distributing work tasks to the appropriate resources.  Depending on factors such as the nature (e.g., severity, complexity, priority, business value, etc.) of the work task, the service level agreement (SLA) between the customer and the contact center, etc., the workload distribution module 1155 may assign the work task to a separate resource, such as a live agent or back office staff member. Additionally, the automated agent may assign live agents to the customer based on factors such as the customer's preferred soft skills in live agents, the customer's current mood, the customer's previous experiences with specific live agents, live agent grade (e.g., a live agent at a sufficient level to be authorized to make decisions desired by the customer). Examiner interprets live agent grade along with agent assigned to handle high “severity, complexity, or priority” to be equivalent to the claimed specially trained agents because these agents are the only ones qualified to incoming calls of those categories.
	It would have been obvious to a person of ordinary skill in the at before the effective filing date of the claimed invention when routing incoming calls to provide agents who are specially trained to handle emergency situations in order to address all levels of caller requests.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652